Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D15-2124
   Lower Tribunal Nos. 93-14792-B; 94-39169; 94-39724; 94-40672; 94-40673;
                       95-8824; 95-8825; 95-8827; 95-13969; 95-13970;
                       95-14776; 95-15140; 95-16068; 95-16070
                            ________________


                           Cedric Jefferson, etc.,
                                    Petitioner,

                                        vs.

                               Julie Jones, etc.,
                                   Respondent.



     A case of Original Jurisdiction – Habeas Corpus.

     Cedric Jefferson, etc., in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SHEPHERD and LOGUE, JJ.

     PER CURIAM.
      Cedric Jefferson, a/k/a Selvin Mathew, David Pierre, Willie Toby, Corey

Mathew and Sylvain Plantin, petitions this court for a writ of habeas corpus.

We deny Petitioner’s writ without further discussion and issue the following order

to show cause.

                          ORDER TO SHOW CAUSE

      On thirty-two prior occasions since 1998,1 Petitioner has unsuccessfully

sought appellate review of the legality of his current sentence. Nevertheless, he

returns to this court for the thirty-third time, once again seeking the same relief

upon claims that have been previously raised, determined on the merits, and

affirmed on appeal.

      While pro se parties must be afforded a genuine and adequate opportunity to

exercise their constitutional right of access to the courts, that right is not

unrestricted. The right to proceed pro se may be forfeited where it is determined,

after proper notice and an opportunity to be heard, that the party has abused the

judicial process by the continued filing of successive or meritless collateral claims

in a criminal proceeding. State v. Spencer, 751 So. 2d 47 (Fla. 1999). As our




1Appeal Case Numbers: 3D98-1224, 3D99-2834, 3D99-2395, 3D01-2851, 3D01-
1389, 3D01-1612, 3D02-871, 3D03-801, 3D04-266, 3D04-401, 3D06-1392, 3D06-
2548, 3D07-1307, 3D08-209, 3D08-358, 3D08-2906, 3D09-595, 3D09-2896,
3D09-3026, 3D10-3358, 3D11-1707, 3D11-1746, 3D11-2983, 3D11-3288, 3D12-
488, 3D12-2210, 3D12-2372, 3D12-2845, 3D13-3077, 3D13-1583, 3D14-2575,
and 3D15-2230
                                    2
sister court aptly stated, there comes a point when “enough is enough.” Isley v.

State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995).

      Therefore, Petitioner is ordered to show cause why he should not be

prohibited from filing any further pro se appeals, pleadings, motions, or petitions

relating to his conviction, judgment, and sentence in case numbers 93-1472-B, 94-

39169, 94-39724, 94-40672, 94-40673, 95-8824, 95-8825, 95-8827, 95-13969, 95-

13970, 95-14776, 95-15140, 95-16068, 95-16070. Absent a showing of good

cause, we intend to direct the Clerk of the Third District Court of Appeal to refuse

to accept any further filings relating to case numbers previously enumerated,

unless they have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing.

      Petition denied; show cause order issued.




                                         3